Citation Nr: 0119925	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  97-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
July 1952.  

The present case arises out of a March 1997 rating action, 
and was perfected for appeal in May 1997.  A hearing at which 
the veteran testified was conducted at the VA Regional Office 
(RO) in August 1997, after which the matter was forwarded to 
the Board of Veterans' Appeals (Board) in Washington, DC.  In 
August 1999, the Board remanded the veteran's claim to the RO 
in order to satisfy his request for a hearing by a Board 
member at the RO.  In October 1999, the veteran appeared at a 
second hearing conducted by a hearing officer at the RO, and 
in May 2001, he appeared at a hearing conducted by the 
undersigned at the RO.  Transcripts of these hearings were 
eventually associated with the claims file, and the matter 
was referred to the undersigned for her consideration.  


REMAND

The veteran in this case contends that he developed a chronic 
respiratory disability as a result of illnesses for which he 
was treated in service.  

Currently, there is medical evidence showing that the veteran 
has been diagnosed to have restrictive lung disease (1991), 
and small airway disease (1997).  In addition, chest x-rays 
have shown pleural thickening (1992), haziness of the right 
lower lung field (1997), and a right upper lung nodule 
(1998).  

The veteran's service medical records show that he was 
hospitalized from March 
3 - 11, 1949, following what was described as a 2 to 3 day 
period of severe cough, and the onset of a sore throat, with 
pain in the left lower chest.  During the course of this 
hospitalization, it was considered that the veteran may have 
pneumonia.  This suspicion was apparently supported by a 
series of chest x-rays that showed an area of increased 
density extending from the right base upward into the root of 
the right lung.  This finding was eventually characterized as 
atypical pneumonitis, although the veteran's diagnosis at the 
time of his hospital discharge was acute pharyngitis, whose 
cause and organism was undetermined.  

Later service records show that the veteran was treated for 
what was described as a three day cough in March 1952, and 
for "Chronic cough" in May 1952.  These last records also 
show that the veteran reported experiencing an intermittent 
cough since his hospitalization in 1949.  Chest x-rays at 
this time revealed an enlarged right hilum, and although it 
was noted that the veteran had been smoking for the last 14 
months, no specific diagnosis or explanation for the 
veteran's complaints was recorded.  The report of the 
examination conducted in connection with the veteran's 
discharge from service in June 1952, revealed that his lungs 
were normal upon clinical evaluation.  

It is evident from the foregoing that the veteran was treated 
for what may be described as respiratory complaints in 
service, and that he currently has a respiratory disorder, 
variously described as restrictive lung disease and/or small 
airway disease.  It is also obvious that there is lapse of 
nearly 40 years between the veteran's in-service treatment 
and any post service medical evidence reflecting relevant 
complaints and diagnoses.  In this regard, however, the 
veteran has testified that he has experienced symptoms 
similar to those for which he was treated in service, a 
number of times each year since service.  This was 
corroborated, to the extent she was able, in a statement by 
the veteran's wife, whom he married in 1957.  Although this 
evidence in its entirety does not conclusively establish that 
the veteran's current respiratory impairment is linked to his 
military service, the Board is persuaded that additional 
development in this matter is necessary prior to entering a 
final determination.  Particularly, the veteran should be 
examined for VA purposes, in order to clarify the nature of 
his current respiratory impairment, and to ascertain whether 
any such impairment is related to the veteran's in-service 
respiratory complaints.  

In addition, the Board observes that at the hearing before 
the undersigned in May 2001, the veteran testified that he 
received relevant post service treatment from a family doctor 
by the name of Fullus.  It is not clear when this treatment 
was received, or if this physician is still practicing 
medicine, but in any event, the claims file does not reflect 
that there have been any efforts to attempt to obtain copies 
of these treatment records.  Clearly, records of post service 
treatment for respiratory complaints would be useful in 
determining whether a relationship exists between any current 
respiratory disorder the veteran may have, and his service.  
Accordingly, an attempt to obtain any such records as may be 
available should also be undertaken prior to entering a final 
determination on this appeal.    

The foregoing development will also aid in satisfying the 
enhanced duty to assist requirements created by the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), which 
was signed into law during the pendency of this appeal.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  [This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.]  Since this change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it is applicable to this 
case.  38 U.S.C.A. § 5107 (a)(1).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Further, while it appears that the only additional 
development needed with respect to this claim is the 
development requested above, this Remand also will give the 
RO an opportunity to consider whether even further action is 
necessary to comply with the VCAA, since the obligation to 
fulfill that law's duty to assist and notification 
requirements is primarily a function of the RO in the first 
instance.  (Any further determination regarding assistance 
provided the veteran or notice to him should be made in a 
manner consistent with guidance that is provided by the 
Department, including, General Counsel precedent opinions, as 
well as any binding and pertinent court decisions that are 
subsequently issued.) 

For the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
any treatment for respiratory complaints since 
service.  After obtaining any appropriate 
authorization, the RO should attempt to obtain and 
associate with the claims file, the records of the 
identified treatment, and in particular those of 
Dr. Fullus.  

2.  Next, the veteran should be scheduled for a 
respiratory examination, the purpose of which is to 
determine the nature and extent of any current 
respiratory impairment.  In the event current 
respiratory disability is diagnosed, the examining 
physician should provide an opinion as to its 
etiology, and in particular, whether or not it is 
linked to the veteran's respiratory complaints and 
findings noted in service.  In rendering this 
opinion, it would be particularly helpful if the 
examiner expressed his or her view in terms of 
whether it is "unlikely," "likely," or "at 
least as likely as not" that this disability is 
etiologically related to any events in service, and 
to include a complete rationale for the opinions 
expressed.  The claims folder and a copy of this 
Remand must be made available to the examiner prior 
to the examination in order that he or she may 
review pertinent aspects of the veteran's service 
and medical history.  A notation to the effect that 
this record review took place should be included in 
the examination report.

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

4.  Next, the RO should review the evidence of 
record, and enter its determination regarding the 
veteran's claim for service connection.  If this 
decision remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case which must contain notice of 
all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue on appeal.  After a reasonable period 
of time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


